TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-20-00376-CV


                     Texas General Land Office and George P. Bush,
          named in his Official Capacity as Texas Land Commissioner, Appellants

                                                 v.

                                    City of Houston, Appellee


                FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-20-003520, THE HONORABLE TIM SULAK, JUDGE PRESIDING



PER CURIAM

               The Court requests that the parties update the Court on the circumstances

surrounding the claims in this suit and whether any positions of the parties have changed. The

parties are ORDERED to file supplemental briefs to that effect. If a party desires, it may also

seek to supplement the appellate record as needed. See generally Tex. R. App. P. 34.5(c), 34.6(d).

The supplemental briefs should include discussion about changes, if any, to the analysis that this

Court is to undertake under Civil Practice and Remedies Code chapter 114, under the law

applicable to ultra vires claims, and under the law applicable to requests for temporary injunctive

relief. Appellants will file their brief on or before November 12, 2020. Appellee will file its brief

on or before 14 days after Appellants’ supplemental brief is filed.

               It is so ordered on October 29, 2020.



Before Chief Justice Rose, Justices Baker and Kelly